Exh.h.2. KEELEY FUNDS, INC. AMENDMENT TO THE FUND ACCOUNTING SERVICING AGREEMENT THIS AMENDMENT dated as of the10 day of April, 2006 to the Fund Accounting Servicing Agreement, dated as of the 15th day of April, 2005, (the "Agreement"), is entered by and between Keeley Funds, Inc., a Maryland corporation (the "Company”) and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into a Fund Accounting Servicing Agreement; and WHEREAS, the Company and USBFS desire to amend said Agreement; and WHEREAS, Section 15 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit A of the Agreement is hereby superseded and replaced with Exhibit A attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. KEELEY FUNDS, INC. U.S. BANCORP FUND SERVICES, LLC By: /s/ John Keeley, Jr. By: /s/Michael McVoy Name: John L. Keeley, Jr. Name: Michael McVoy Title: President Title: Senior Vice President 1 Exhibit A to the Fund Accounting Servicing Agreement - Keeley Funds, Inc. Separate Series of Keeley Funds, Inc. Name of Series KEELEY Mid Cap Value Fund KEELEY All Cap Value Fund (on or about May 31, 2006) 2
